406 So.2d 1221 (1981)
Phillip Anthony BRANDLE, Appellant,
v.
STATE of Florida, Appellee.
No. 80-1343.
District Court of Appeal of Florida, Fourth District.
December 2, 1981.
Rehearing Denied January 6, 1982.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, Stewart J. Bellus and Trela J. White, Asst. Attys. Gen., West Palm Beach, for appellee.
PER CURIAM.
Designated a youthful offender, defendant was placed on probation for a period of three years. Subsequently, as a result of a probation violation, the trial court revoked probation and imposed a sentence of eight years.
The order revoking probation is affirmed on the authority of Watson v. State, 388 So.2d 15 (Fla. 4th DCA 1980). The eight year sentence, however, is reversed. Defendant's designation as a youthful offender as defined by the Florida Youthful Offender Act, Sections 958.011-15, Florida Statutes (1979), requires that a subsequent period of incarceration be consistent with the limitations set forth in the act. See Section 958.05(2), Florida Statutes (1979); Greene v. State, 398 So.2d 1011 (Fla. 1st DCA 1981).
Therefore, the case is reversed and remanded for imposition of a new sentence consistent with this opinion.
DOWNEY, ANSTEAD and HURLEY, JJ., concur.